United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1655
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Arkansas.
Warren Jeffrey Brown,                     *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                          Submitted: September 17, 2002
                              Filed: September 20, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Warren Jeffrey Brown (Brown) appeals the district court’s1 denial of his motion
to suppress statements and evidence after he entered a conditional guilty plea to
possessing with intent to distribute 5 grams or more of a substance containing
methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Upon our review of the
district court’s findings of fact for clear error and its conclusions of law de novo, see
United States v. Sturgis, 238 F.3d 956, 958 (8th Cir.), cert. denied, 122 S. Ct. 182
(2001), we affirm.

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
       The district court did not clearly err in finding, under the totality of the
circumstances, that Brown’s purported request to use the telephone to call counsel
was not an unambiguous request for counsel to be present during Brown’s subsequent
interview with police, and that Brown voluntarily waived his Fifth Amendment right
to have counsel present during the questioning by signing a waiver-of-rights form
after twice being advised of his rights under Miranda v. Arizona, 384 U.S. 436
(1966). See Davis v. United States, 512 U.S. 452, 459 (1994). Nor did the court
clearly err in concluding under the totality of the circumstances that Brown’s consent
to search was not made involuntary by his alleged use of drugs earlier in the evening.
See United States v. Gipp, 147 F.3d 680, 685-86 (8th Cir. 1998).

       Brown also argues that the search was illegal because the police officers who
conducted it were acting outside their territorial jurisdiction. This argument
overlooks important facts. The suppression-hearing testimony shows that a drug
agent with federal authority in drug cases participated in obtaining Brown’s consent
to the search, he thereafter entered Brown’s residence with Brown and the police
officers, he actively engaged in the search, and he remained on the premises until the
search was complete. Brown’s lack-of-jurisdiction argument fails.

      Finally, we reject Brown’s cumulative-error argument without further
discussion.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                         -2-